 



CITIZENS & NORTHERN CORPORATION — FORM 10-Q
EXHIBIT 10.1
CITIZENS & NORTHERN CORPORATION
INDEPENDENT DIRECTORS STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
     A STOCK OPTION for a total of Six Hundred Seventy Nine (679) shares of
common stock, par value $1.00, of Citizens & Northern Corporation, a
Pennsylvania business corporation (herein the “Corporation”) is hereby granted
as of January 3, 2008 to                     (herein the “Director”), subject in
all respects to the terms and provisions of Citizens & Northern Corporation
Independent Stock Incentive Plan (herein the “Plan”), dated April 17, 2001,
which has been adopted by the Corporation’s shareholders and which is
incorporated herein by reference. The option price as determined under paragraph
8 of the Plan is Seventeen and 50/100 ($17.50) Dollars per share. The option is
fully vested.
     This Option may not be exercised more than ten (10) years from the date of
its grant, and may be exercised during such term only in accordance with the
terms of the Plan.
RESTRICTED STOCK AGREEMENT
     A total of One Hundred Nine (109) shares of RESTRICTED common STOCK, par
value $1.00, of Citizens & Northern Corporation, a Pennsylvania business
corporation (herein the “Corporation”) is hereby awarded as of January 3, 2008
to                     (herein the “Director”), subject in all respects to the
terms and provisions of Citizens & Northern Corporation Independent Stock
Incentive Plan (herein the “Plan”), dated April 17, 2001, which has been adopted
by the Corporation’s shareholders and which is incorporated herein by reference.
     These shares cannot be sold, exchanged, transferred, pledged or otherwise
disposed of, except in accordance with the Plan. These transferability
restrictions will lapse as follows: 37 shares on January 3, 2009; 36 shares on
January 3, 2010; and 36 shares on January 3, 2011.
Provisions Applicable To Both Stock Option And
Restricted Stock Agreements
     All Awards (Options and Restricted Stock) issued under the Plan which have
not fully vested (i.e., continue to have restrictions that have not lapsed)
shall automatically fully vest (i.e., all restrictions shall lapse) upon a
change in control event as follows:
(a) If the Corporation or its stockholders execute an agreement to dispose of
all or substantially all of the Corporation’s assets or capital stock by means
of sale, merger, consolidation, reorganization, liquidation or otherwise, as a
result of which the Corporation’s stockholders as of immediately before such
transaction will not own at least fifty percent (50%) of the total combined
voting power of all classes of voting capital stock of the surviving entity (be
it the Corporation or otherwise) immediately after the consummation of such
transaction, thereupon any and all Awards immediately shall become and remain
exercisable with respect to the total number of shares of Stock still subject
thereto for the remainder of their respective terms until the consummation of
such transaction, or if not consummated, until the agreement therefore expires
or is terminated, in which case thereafter all Awards shall be treated as if
said agreement never had been executed; (b) if there is an actual, attempted or
threatened change in the ownership of at least twenty-five percent (25%) of all
classes of voting capital stock of the Corporation through the acquisition of,
or an offer to acquire such percentage of the Corporation’s voting capital stock
by any person or entity, or persons or entities acting in concert or as a group,
and such acquisition or offer has not been duly approved by the

36



--------------------------------------------------------------------------------



 



CITIZENS & NORTHERN CORPORATION — FORM 10-Q
Board; or (c) if during any period of two (2) consecutive years, the individuals
who at the beginning of such period constituted the Board, cease for any reason
to constitute at least a majority of the Board, unless the election of each
director of the Board, who was not a director of the Board at the beginning of
such period, was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period, thereupon
any and all Awards immediately shall become and remain exercisable with respect
to the total number of shares of Stock still subject thereto for the remainder
of their respective terms.
In the case of an event specified in clause (a) of the foregoing sentence, the
full lapse of any restrictions on shares of Restricted Stock shall occur
immediately prior to the consummation of the described transaction and any
Options that vest as a result of execution of the described agreement shall
remain fully vested upon consummation thereof; and in the case of an event
specified in clause (b) or (c) of the foregoing sentence, the full vesting and
lapse shall occur upon occurrence of the described event.

                 
Dated:                , 20     
                        CITIZENS & NORTHERN CORPORATION    
 
               
 
      BY        
ATTEST:
         
 
Craig G. Litchfield    
 
          Chairman, President &
Chief Executive Officer    
Jessica R. Brown
               
Corporate Secretary
               

     The Director acknowledges receipt of a copy of the Plan, and represents
that he or she is familiar with the terms and provisions thereof. The Director
hereby accepts this Option and Award subject to all the terms and provisions of
the Plan.

                     
Dated:
                   
 
 
 
                                 
 
              , Director    
 
                   

37